
	
		II
		109th CONGRESS
		2d Session
		S. 4085
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rate of the excise tax on certain wooden arrows.
	
	
		1.Modification of rate of
			 excise tax for certain wooden arrows
			(a)In
			 general
				(1)Modification of
			 rateParagraph (2) of section
			 4061(b) of the Internal Revenue Code of 1986 (relating to arrows) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)Certain wooden
				arrowsThere is hereby imposed on the first sale by the
				manufacturer, producer, or importer of any wooden shaft (whether sold
				separately or incorporated as part of a finished or unfinished product) of a
				type used in the manufacture of any arrow which after its assembly—
							(i)measures
				5/16 of an inch or less in diameter,
							(ii)measures 18
				inches or more overall but less than 281/2 inches overall
				in length, and
							(iii)is not suitable
				for use with a bow described in paragraph (1)(A),
							a tax
				equal to 5 cents per
				shaft..
				(2)Technical
			 amendmentSubparagraph (A) of section 4161(b)(2) of such Code is
			 amended by inserting (other than an arrow described in subparagraph
			 (B)) after the manufacture of any arrow.
				(b)Inflation
			 adjustment
				(1)In
			 generalSubparagraph (C) of section 4161(b)(2) of the Internal
			 Revenue Code of 1986, as redesignated by subsection (a)(1), is amended by
			 redesignating clause (ii) as clause (iii) and by inserting after clause (i) the
			 following new clause:
					
						(ii)Certain wooden
				arrowsIn the case of any calendar year beginning after 2007, the
				5-cent amount specified in subparagraph (B) shall be increased by an amount
				equal to the product of—
							(I)such amount,
				multiplied by
							(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting 2006 for 1992 in
				subparagraph (B)
				thereof.
							.
				(2)Conforming
			 amendmentClause (iii) of section 4161(b)(2)(C) of such Code, as
			 redesignated by paragraph (1), is amended by striking clause (i)
			 and inserting clause (i) or (ii).
				(c)Effective
			 dateThe amendments made by this section shall apply to shafts
			 first sold after the date of enactment of this Act.
			
